DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. US 10501018 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/452374
Patent US 10501018 B2
1.	A motor vehicle, comprising: 
a body including a lateral side;


a side view camera attached to the lateral side of the body and having a field of view in a rearward direction;




a back up camera attached to the lateral side of the body and having a field of view in a lateral direction;






an electronic processor configured to:
receive images captured by each of the side view camera and back up camera; and
transmit a video signal, the video signal being based on the images captured by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and
an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.












2.	The motor vehicle of claim 1 wherein the video signal is not based on the images capture by the back up camera when the vehicle is not in the Reverse gear.

















3.	The motor vehicle of claim 1 wherein the side window comprises a first side window, the vehicle further comprising:
a second side window disposed in a front door of the vehicle, the second side window being movable relative to the front door between an upper closed position and a lower open position.








4.	The motor vehicle of claim 1 wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.

 5.	The motor vehicle of claim I wherein the back up camera is disposed at a rear end of the motor vehicle.


6.	The motor vehicle of claim I wherein the side view camera has a conical field of view.


7.	The motor vehicle of claim I wherein the back up camera has a conical field of view.

8.	A display method for a motor vehicle, the method comprising:


attaching a side view camera to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction;
attaching a back up camera to the lateral side of the body such that the back up camera has a field of view in a lateral direction;










receiving images captured by the side view camera and back up camera; transmitting a video signal, the video signal being based on the images captured
by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and


producing a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.








9.	The method of claim 8 wherein the video signal is not based on the images capture by the back up camera when the vehicle is not in the Reverse gear.


















10.	The method of claim 8 wherein the side window comprises a first side window, the method further comprising:
providing a second side window disposed in a front door of the vehicle; and moving the second side window relative to the front door between an upper
closed position and a lower open position.
 









11.	The method of claim 8 wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.

12.	The method of claim 8 wherein the back up camera is disposed at a rear end of the motor vehicle.


13.	The method of claim 8 wherein the side view camera has a conical field of view.


14.	The method of claim 8 wherein the back up camera has a conical field of view.

15.	A display arrangement for a motor vehicle, the arrangement comprising:
a side view camera configured to be attached to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction;

a back up camera configured to be attached to the lateral side of the body of the motor vehicle such that the back up camera has a field of view in a lateral direction;
an electronic processor configured to:
receive images captured by each of the side view camera and back up camera; and
transmit a video signal, the video signal being based on the images captured by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and
an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.









16.	The arrangement of claim 15 wherein the side view camera has a conical field of view.
 













17.	The arrangement of claim 15 wherein the back up camera has a conical field of view.


18.	The arrangement of claim 15 wherein the video signal is based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear.

19.	The arrangement of claim 15 wherein the video signal is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear.


20.	The arrangement of claim 15 wherein the back up camera is disposed at a rear end of the motor vehicle.
A motor vehicle, comprising: 
a body including a left lateral side and an opposing right lateral side; 

a left side view camera attached to the left lateral side of the body and having a field of view in a rearward direction; a right side view camera attached to the right lateral side of the body and having a field of view in a rearward direction; 

a left back up camera attached to the left lateral side of the body and having a field of view in a left lateral direction; a right back up camera attached to the right lateral side of the body and having a field of view in a right lateral direction substantially opposite to the left lateral direction; 

an electronic, processor configured to: receive images captured by each of the left side view camera, right side view camera, left back tip camera, and right back up camera; transmit a left video signal based on the images captured by the left side view camera and the left back up camera; and transmit a right video signal based on the images captured by the right side view camera and the right back up camera; a left optics module configured to receive the left video signal from the electronic processor and produce a left light field such that the left light field is reflected off of a left side window of the motor vehicle and is then visible to a driver of the motor vehicle as a first virtual image, the left light field being based on the left video signal; and a right optics module configured to receive the right video signal from the electronic processor and produce a right light field such that the right light field is reflected off of a right side window of the motor vehicle and is then visible to the driver as a second virtual image, the right light field being based on the right video signal.

2. The motor vehicle of claim 1 wherein: the left video signal is based on the images captured by the left side view camera and the left back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the left side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the left back up camera when the vehicle is not in the Reverse gear; and the right video signal is based on the images captured by the right side view camera and the right back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the right side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the right back up camera when the vehicle is not in the Reverse gear.

3. The motor vehicle of claim 1 wherein the left side window comprises a first left side window, and the right side window comprises a first right side window, the vehicle further comprising: a second left side window disposed in a driver's side front door of the vehicle, the second left side window being movable relative to the driver's side front door between an upper closed position and a lower open position; and a second right side window disposed in a passenger's side front door of the vehicle, the second right side window being movable relative to the passenger's side front door between an upper closed position and a lower open position.

4. The motor vehicle of claim 1 wherein the left side view camera, right side view camera, and a steering wheel of the vehicle are substantially aligned.



5. The motor vehicle of claim 1 wherein the left back up camera and the right back up camera are each disposed at a rear end of the motor vehicle.

6. The motor vehicle of claim 1 wherein the left side view camera and the right side view camera each have a conical field of view.

7. The motor vehicle of claim 1 wherein the left back up camera and the right back up camera each have a conical field of view.

8. A display method for a motor vehicle, the method comprising: 

attaching a left side view camera to a left lateral side of a body of the motor vehicle such that the left side view camera has a field of view in a rearward direction; attaching a right side view camera to a right lateral side of the body such that the right side view camera has a field of view in a rearward direction; attaching a left back up camera to the left lateral side of the body such that the left back up camera has a field of view in a left lateral direction; attaching a right back up camera to the right lateral side of the body such that the right back up camera has a field of view in a right lateral direction substantially opposite to the left lateral direction; 

receiving images captured by each of the left side view camera, right side view camera, left back up camera, and right back up camera; transmitting a left video signal based on the images captured by the left side view camera and the left back up camera; transmitting a right video signal based on the images captured by the right side view camera and the right back up camera; 

producing a left light field such that the left light field is reflected off of a left side window of the motor vehicle and is then visible to a driver of the motor vehicle as a first virtual image, the left light field being based on the left video signal; and producing a right light field such that the right light field is reflected off of a right side window of the motor vehicle and is then visible to the driver as a second virtual image, the right light field being based on the right video signal.

9. The method of claim 8 wherein: the left video signal is based on the images captured by the left side view camera and the left back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the left side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the left back up camera when the vehicle is not in the Reverse gear; and the right video signal is based on the images captured by the right side view camera and the right back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the right side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the right back up camera when the vehicle is not in the Reverse gear.

10. The method of claim 8 wherein the left side window comprises a first left side window, and the right side window comprises a first right side window, the method further comprising: providing a second left side window disposed in a driver's side front door of the vehicle; moving the second left side window relative to the driver's side front door between an upper closed position and a lower open position; providing a second right side window disposed in a passenger's side front door of the vehicle; and moving the second right side window relative to the passenger's side front door between an upper closed position and a lower open position.

11. The method of claim 8 wherein the left side view camera, right side view camera, and a steering wheel of the vehicle are substantially aligned.



12. The method of claim 8 wherein the left back up camera and the right back up camera are each disposed at a rear end of the motor vehicle.

13. The method of claim 8 wherein the left side view camera and the right side view camera each have a conical field of view.

14. The method of claim 8 wherein the left back up camera and the right back up camera each have a conical field of view.


15. A motor vehicle, comprising: a body including a left lateral side and an opposing right lateral side; a left side view camera attached to the left lateral side of the body and having a field of view in a rearward direction; a right side view camera attached to the right lateral side of the body and having a field of view in a rearward direction; 




an electronic processor configured to: receive images captured by each of the left side view camera and right side view camera; transmit a left video signal based on the images captured by the left side view camera; and transmit a right video signal based on the images captured by the right side view camera; a left optics module configured to receive the left video signal from the electronic processor and produce a left light field such that the left light field is reflected off of a left side window of the motor vehicle and is then visible to a driver of the motor vehicle as a first virtual image, the left light field being based on the left video signal; and a right optics module configured to receive the right video signal from the electronic processor and produce a right light field such that the right light field is reflected off of a right side window of the motor vehicle and is then visible to the driver as a second virtual image, the right light field being based on the right video signal.

16. The motor vehicle of claim 15 wherein the left side window comprises a first left side window, and the right side window comprises a first right side window, the vehicle further comprising: a second left side window disposed in a driver's side front door of the vehicle, the second left side window being movable relative to the driver's side front door between an upper closed position and a lower open position; and a second right side window disposed in a passenger's side front door of the vehicle, the second right side window being movable relative to the passenger's side front door between an upper closed position and a lower open position.

17. The motor vehicle of claim 15 wherein the left side view camera, right side view camera, and a steering wheel of the vehicle are substantially aligned.

18. The motor vehicle of claim 15 wherein the left side view camera and the right side view camera each have a conical field of view.


19. The motor vehicle of claim 15 further comprising at least one other camera, wherein each of the left video signal and the right video signal is dependent upon images captured by the at least one other camera.

20. The motor vehicle of claim 19 wherein the at least one other camera has a field of view in a rearward direction.

21. The motor vehicle of claim 1 wherein the left optics module and the right optics module are embodied as one single module.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. US 10501018 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Application 17/452,374
Patent US 11186225 B2
1.	A motor vehicle, comprising: a body including a lateral side;
a side view camera attached to the lateral side of the body and having a field of view in a rearward direction;
a back up camera attached to the lateral side of the body and having a field of view in a lateral direction;
an electronic processor configured to:
receive images captured by each of the side view camera and back up camera; and
transmit a video signal, the video signal being based on the images captured by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and
an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.

2.	The motor vehicle of claim I wherein the video signal is not based on the images capture by the back up camera when the vehicle is not in the Reverse gear.

3.	The motor vehicle of claim I wherein the side window comprises a first side window, the vehicle further comprising:
a second side window disposed in a front door of the vehicle, the second side window being movable relative to the front door between an upper closed position and a lower open position.

4.	The motor vehicle of claim I wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.

 
5.	The motor vehicle of claim I wherein the back up camera is disposed at a rear end of the motor vehicle.

6.	The motor vehicle of claim I wherein the side view camera has a conical field of view.

7.	The motor vehicle of claim I wherein the back up camera has a conical field of view.

8.	A display method for a motor vehicle, the method comprising:
attaching a side view camera to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction;
attaching a back up camera to the lateral side of the body such that the back up camera has a field of view in a lateral direction;
receiving images captured by the side view camera and back up camera; transmitting a video signal, the video signal being based on the images captured
by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and
producing a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.


9.	The method of claim 8 wherein the video signal is not based on the images capture by the back up camera when the vehicle is not in the Reverse gear.

10.	The method of claim 8 wherein the side window comprises a first side window, the method further comprising:
providing a second side window disposed in a front door of the vehicle; and moving the second side window relative to the front door between an upper
closed position and a lower open position.
 
11.	The method of claim 8 wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.

12.	The method of claim 8 wherein the back up camera is disposed at a rear end of the motor vehicle.

13.	The method of claim 8 wherein the side view camera has a conical field of view.

14.	The method of claim 8 wherein the back up camera has a conical field of view.





15.	A display arrangement for a motor vehicle, the arrangement comprising:
a side view camera configured to be attached to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction;
a back up camera configured to be attached to the lateral side of the body of the motor vehicle such that the back up camera has a field of view in a lateral direction;
an electronic processor configured to:
receive images captured by each of the side view camera and back up camera; and
transmit a video signal, the video signal being based on the images captured by the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear; and
an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.
18.	The arrangement of claim 15 wherein the video signal is based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear.
19.	The arrangement of claim 15 wherein the video signal is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear.



16.	The arrangement of claim 15 wherein the side view camera has a conical field of view.
 
17.	The arrangement of claim 15 wherein the back up camera has a conical field of view.


20.	The arrangement of claim 15 wherein the back up camera is disposed at a rear end of the motor vehicle.
1. A motor vehicle, comprising: a body including a lateral side; a side view camera attached to the lateral side of the body and having a field of view in a rearward direction; a back up camera attached to the lateral side of the body and having a field of view in a lateral direction; an electronic processor configured to: receive images captured by each of the side view camera and back up camera; and transmit a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear; and an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.

2. The motor vehicle of claim 1 wherein the side window comprises a first side window, the vehicle further comprising: a second side window disposed in a front door of the vehicle, the second side window being movable relative to the front door between an upper closed position and a lower open position.








3. The motor vehicle of claim 1 wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.


4. The motor vehicle of claim 1 wherein the back up camera is disposed at a rear end of the motor vehicle.

5. The motor vehicle of claim 1 wherein the side view camera has a conical field of view.

6. The motor vehicle of claim 1 wherein the back up camera has a conical field of view.

7. A display method for a motor vehicle, the method comprising: attaching a side view camera to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction; attaching a back up camera to the lateral side of the body such that the back up camera has a field of view in a lateral direction; receiving images captured by the side view camera and back up camera; transmitting a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear; and producing a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.

8. The method of claim 7 wherein the side window comprises a first side window, the method further comprising: providing a second side window disposed in a front door of the vehicle; and moving the second side window relative to the front door between an upper closed position and a lower open position.






9. The method of claim 7 wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle.

10. The method of claim 7 wherein the back up camera is disposed at a rear end of the motor vehicle.

11. The method of claim 7 wherein the side view camera has a conical field of view.

12. The method of claim 7 wherein the back up camera has a conical field of view.


13. A display arrangement for a motor vehicle, the arrangement comprising: a side view camera configured to be attached to a lateral side of a body of the motor vehicle such that the side view camera has a field of view in a rearward direction; a back up camera configured to be attached to the lateral side of the body of the motor vehicle such that the back up camera has a field of view in a lateral direction; an electronic processor configured to: receive images captured by each of the side view camera and back up camera; and transmit a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear; and an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.











14. The arrangement of claim 13 wherein the side view camera has a conical field of view.

15. The motor vehicle of claim 13 wherein the back up camera has a conical field of view.



Note claims 1-6 of patent are similar to claims 15-20 of the application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ENGLANDER US (20080122597 A1) in view of Birkemeyer et al. (US 20100302019 A1).
Regarding claims 1, 8, and 15, Englander discloses a motor vehicle (figs. 1-5 and 10), comprising: 
a body (10 of fig. 1) including a lateral side (13 and 14 of fig. 1);
a side view camera (21 and 22 of figs. 1 and 3) attached to the lateral side of the body (10 of fig. 1) and having a field of view in a rearward direction (43b and 44b of fig. 3, [0064-0065], rearward looking cameras 21 and 22); 
a backup camera (23 of fig. 2) attached to the lateral side of the body (10 of fig. 1) and having a field of   view in a lateral direction (42 of fig. 2);
an electronic processor (90 of fig. 10) configured to:
receive images captured by each of the side view camera and back up camera ([0067]); and
transmit a video signal (21 and 22 of fig. 3), the video signal being based on the images captured by the back up camera only when the vehicle is in a Reverse gear ([0060] For example, when the vehicle gear is shifted to "reverse" gear, the display 66 of monitor 36 may show the field of view 42), is based on the images captured by the side view camera when the vehicle is not in the Reverse gear ([0064] For example, initially when the vehicle is shifted to the "drive" gear, the outputs of the rearward looking cameras 21 and 22 may be immediately shown on the monitors 31 and 32, [0065] For example, after the vehicle is switched into driving gear, or first gear, from park or reverse the output of the forwardly-mounted rearward-looking cameras 21 and 22 may be shown in the monitors 31 and 32, respectively).
It is noted that Englander does not disclose an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal.
Birkemeyer discloses an optics module (3 and 4 of fig. 1) configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal (Note: FIG. 2 discloses the described side panes 3, 4, the dashboard 9, the first display 11, the third display 12 and the eye E of a motorist. The image displayed by the display 11 is projected on the side pane 3 such that the eye E of a motorist can perceive an imaginary image 11'. The image displayed by the third display 12 is projected against the side pane 4 such that the motorist can perceive an imaginary image 12' behind the side pane 4). 
Taking the teachings of Englander and Birkemeyer together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optics module (3 and 4 of fig. 1) of Birkemeyer into the system (fig. 1) of Englander to provide the display that can advantageously display the image of the surroundings as a real image and warning indications simultaneously.
Regarding claims 2, 9, and 19, Englander modified by Birkemeyer discloses the motor vehicle of claim 1, Englander further teaches wherein the video signal is not based on the images capture by the back up camera when the vehicle is not in the Reverse gear ([0064 and 0065]).
Regarding claims 3 and 10, Englander modified by Birkemeyer teaches the motor vehicle of claim 1, Birkemeyer further teaches wherein the side window comprises a first side window (3 of figs. 1 and 2), the vehicle further comprising: a second side window disposed in a front door of the vehicle, the second side window being movable relative to the front door between an upper closed position and a lower open position (4 of figs. 1 and 2).
Regarding claims 4, 11, Englander modified by Birkemeyer discloses the motor vehicle of claim 1, Englander further teaches wherein the side view camera and a steering wheel of the vehicle are substantially aligned in a lateral direction that is substantially perpendicular to a forward direction of the vehicle (17, 21, and 22 of fig. 1).
Regarding claims 5, 12, 20, Englander modified by Birkemeyer discloses the motor vehicle of claim 1, Englander further teaches wherein the back up camera is disposed at a rear end of the motor vehicle (23 of figs. 1 and 2).
Regarding claims 6, 13, 16, Englander modified by Birkemeyer teaches the motor vehicle of claim 1, Englander further teaches wherein the side view camera has a conical field of view (21-27 of fig. 1).
Regarding claim 7, 14, 17, Englander modified by Birkemeyer teaches the motor vehicle of claim 1, Englander further teaches wherein the back up camera has a conical field of view (23 of fig. 1).
Regarding claim 18, Englander modified by Birkemeyer teaches the arrangement of claim 15, Englander further teaches wherein the video signal is based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear ([0060] when the vehicle gear is shifted to "reverse" gear, the display 66 of monitor 36 may show the field of view 42. Similarly, monitors 31 and 32 may also display the fields of view 43a and 44a of the right rear view camera 21 and the left rear view camera 22, respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tatara et al. (US 20190202355 A1) discloses a vehicle monitoring system 1 of a fifth embodiment shown in FIG. 10, first cameras 11 are contained in right and left RCLs 4, and a back camera 16 is used as a second camera so that the first cameras 11 shoot the rear sides of the vehicle and the back camera 16 shoots the rear of the vehicle. Therefore, all the cameras 11 and 16 are arranged inward in the width direction of the vehicle so that protrusions can be eliminated from the side surfaces of the vehicle body.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425